Citation Nr: 1819064	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-11 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a spine disability 

2. Entitlement to service connection for a respiratory disability 

3. Entitlement to service connection for bilateral knee disabilities. 

4. Entitlement to service connection for a groin and testicular disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Decatur, Georgia Department of Veterans Affairs (VA) Regional Office (RO). In August 2012 and June 2015, different Veterans Law Judges remanded these issues; the case has since been assigned to the undersigned.

In August 2012, the Board remanded these issues to schedule a Board hearing; he thereafter did not attend his scheduled hearing in May 2013. Therefore, the Board will proceed with adjudication. 

After reviewing the evidence of record, and in light of Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Board has recharacterized all the Veteran's issues to encompass any spine disability, respiratory disability, bilateral knee disability, and groin and testicle disability, as reflected on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

August 2012 VA medical records reflect that the Veteran applied for Social Security Administration (SSA) disability benefits in connection with his spine disability. It does not appear that records pertaining to his SSA claim have been sought by VA. Because SSA records are constructively of record, they must be sought on remand. See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).




Spine disability

VA treatment records reflect the Veteran has had a history of low back pain since his military service. See August 2011 VA treatment records. The Veteran underwent a VA examination in July 2011, wherein he reported complaints of lower back pain "for many years." The examiner diagnosed lumbar spine degenerative joint disease and opined that it was less likely than not that the Veteran's current spine disability was due to his military service. In a January 2016 addendum opinion, the July 2011 examiner noted that the Veteran's disability was diagnosed many years after leaving active military service and it was more likely that his disability was related to aging. This opinion is inadequate because it does not consider the Veteran's reports of back pain since his military service and does not explain why his disability is more likely due to aging. See Dalton v. Nicholson, 21 Vet. App. 23 (2007). Consequently, remand for a new medical opinion is necessary.

Respiratory disability

The Veteran originally filed a claim of service connection for bronchitis. See May 2008 claim. His VA treatment records reflect a diagnosis of bronchitis in April 2011. He also has a diagnosis of sinusitis and allergic rhinitis during the appeal period. See April 2011 VA treatment records. He underwent a VA respiratory examination in February 2016, wherein the VA examiner opined there was no objective evidence of a chronic respiratory disability because there was no treatment for a respiratory condition after active duty service. Clearly, the VA examiner did not consider the diagnoses of bronchitis, sinusitis, and allergic rhinitis. As a result, remand for a new medical opinion is necessary. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Knee disabilities

The Veteran underwent a VA examination in January 2012, wherein the examiner diagnosed right knee mild degenerative joint disease but did not diagnose a left knee disability. The Veteran has since been diagnosed with bilateral knee osteoarthritis. See October 2014 VA treatment records. Consequently, remand for a new examination is necessary to determine whether the Veteran has a left knee disability.

The January 2012 VA examiner opined that the Veteran's right knee disability was not the same as or a result of a knee injury during military service because there was no objective evidence of right or left knee conditions during active duty. This opinion is inadequate because a Veteran can still have a service-connected disability that manifests after active duty if it is otherwise related to his service. See 38 C.F.R. § 3.304(d). As a result, a new medical opinion is necessary.

The Board notes that the Veteran has attributed at least his left knee disability, if any, to his spine disability. However, because the Veteran's spine disability issue is still being developed, remand related to that theory of entitlement is not yet timely.

Groin and testicle disability

Service treatment records (STRs) reflect complaints of jock itch and tearing of the foreskin of the penis. See June through August 1981 STRs; December 1983 STRs. The Veteran underwent a VA examination in July 2011, wherein the examiner diagnosed scrotal strain. The examiner opined the Veteran's groin disability was not related to his military service because VA treatment records did not reflect an active groin condition in 2011 and there were no objective findings of a chronic groin condition during the July 2011 VA examination. See January 2016 addendum. This rationale is confusing because the examiner appears to have diagnosed scrotal strain but then opined that the Veteran does not have a chronic groin condition. Accordingly, remand for a new examination is necessary. 

The Board notes that the record reflects a relation between the Veteran's groin and testicle pain and his spine disability. See, e.g., August 2011 VA treatment records. However, because the Veteran's spine disability issue is still being developed, remand related to that theory of entitlement is not yet timely.



Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from November 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

2. The AOJ should request directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. All attempts to fulfill this development should be documented in the claim file. If the search for these records is negative, that should be noted and the Veteran should be informed in writing.

3. After the above development, the AOJ should obtain a medical opinion, with examination of the Veteran only if a medical professional deems it necessary, to determine the nature and likely cause of the Veteran's spine disability. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all spine disabilities reflected in the record during the appeal period (from May 2008).

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service. The Veteran's complaints of lower back pain since service must be discussed in the examiner's rationale. See August 2011 VA treatment records. If the examiner finds that it is more likely that the Veteran's disability is due to aging, he or she must explain why.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

4. After the development in the first and second instructions is complete, the AOJ should obtain a medical opinion, with examination of the Veteran only if a medical professional deems it necessary, to determine the nature and likely cause of any of the Veteran's respiratory disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all respiratory disabilities reflected in the record during the appeal period (from May 2008). The examiner must discuss the previous diagnoses of bronchitis, sinusitis, and allergic rhinitis. See April 2011 VA treatment records.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service. The April 2011 diagnoses of bronchitis, sinusitis, and allergic rhinitis must be discussed, as appropriate. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

5. After the development in the first and second instructions is complete, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of his bilateral knee disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Appropriate imaging studies must be performed to determine whether the Veteran has arthritis in his knees. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all knee disabilities reflected in the record during the appeal period (from May 2008). The examiner must discuss the Veteran's October 2014 diagnosis of bilateral knee osteoarthritis, as appropriate.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

6. After the development in the first and second instructions is complete, the AOJ should arrange for a VA examination of the Veteran to determine the nature and likely cause of any groin and testicle disabilities. The examiner should review the claim file (including this remand) and note such review was conducted. Based on review of the record and examination of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify, by diagnosis, all groin and testicle disabilities reflected in the record during the appeal period (from May 2008). The examiner must discuss the July 2011 VA examiner's diagnosis of scrotal strain.

(b) For each disability diagnosed, the examiner should provide an opinion and explanation as to whether it is at least as likely as not (50% or greater probability) that such disability was incurred in or otherwise related to the Veteran's military service. The Veteran's complaints of jock itch and torn foreskin of the penis during service must be discussed. 

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

